DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Arguments/Remarks Made in an Amendment filed on 17 December 2021.
Claims 4 – 9 and 20 are pending. Claims 10 – 19 are withdrawn due to a restriction requirement.  Claims 1 – 3 are cancelled by Applicant. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims  4 – 9 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 20, line 14 – 15, the limitation, “the at least one first working tool (18) can be removed from the at least one manipulator”, is indefinite because, due the terms, “can be”, the limitation is not positively recited and it is ambiguous whether the 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4 – 7 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komp (US 2013/0283731 A1).




    PNG
    media_image1.png
    734
    318
    media_image1.png
    Greyscale

Regarding claim 20, Komp discloses a packaging system comprising:
at least one manipulator (A, annotated fig. 1, 6, 9; and in addition to elements A, [0013] describes a formatting-adjusting unit is used to facilitate a changeover to other packaging formats and [0030], ll. 7 – 10 describes suction unit 32, shown in fig. 1, can be replaced by means of an interchangeable format piece wherein the examiner deems the formatting-adjusting unit and/or the interchangeable format piece as a portion of the claimed “at least one manipulator”); 
at least one transport device (2, 3, figs. 1, 6, 9) that moves the articles into a working area (30, figs. 1, 6, 9) of the at least one manipulator (A); 
wherein the at least one manipulator (A, “a formatting-adjusting unit”/“an interchangeable format piece”) is operable: a) in a first packaging process (as shown in figs. 1, 6), with at least one first working tool (32, figs. 1, 6), to apply an outer packaging to the articles in the working area from above or to place the articles (30, figs. 1, 6) on the outer packaging (20, figs. 1, 6) from above ([0027], ll. 5 – 11 describes suction device 32 placing products 30 on to package 20 from above.  Due to the term “or” in the limitation “with at least one first working tool, to apply an outer packaging to the articles in the working area from above or to place the articles on the outer packaging”, limitation is satisfied if the prior art discloses “with at least one first working tool, to apply an outer packaging to the articles in the working area from above” or if the prior art discloses “with at least one first working tool, … to place the articles on the outer packaging”, wherein Komp discloses the latter), and b) in a second packaging process (as shown in figs. 6, 9), with at least one second working tool (10, figs. 6, 9), to laterally insert the articles (30, fig. 6, and 40, fig. 9) in the working (4) into the outer packaging (20) ([0035], ll. 11 – 19 describes second lateral thrust unit 10 horizontally or laterally inserts products 30, 40 in loading station 4 into packages 20); 
wherein the at least one first working tool (32) is exchangeable for the at least one second working tool (10) in order to change from the first packaging process (as shown in fig. 1) to the second packaging process (as shown in fig, 9) ([0003] describes the packaging system of Komp comprises a plurality of modularly arranged, individual component assemblies wherein [0013] describes a formatting-adjusting unit is used to facilitate a changeover to other packaging formats and [0030], ll. 7 – 10 describes suction unit 32, shown in fig. 1, can be replaced by means of an interchangeable format piece.  One of ordinary skill in the art would recognize in fig. 9 that suction unit 32 that performs the first packaging process was removed or changed, as described in [0030], ll. 7 – 10, for second lateral thrust unit 10 that performs the second packaging process as shown in fig. 9),
wherein the at least one manipulator (A, “a formatting-adjusting unit”/“an interchangeable format piece”) is able to move the at least one first working tool (32) into a waiting or storage position and where the at least one first working tool (32) is removed from the at least one manipulator, and wherein the at least one first working tool (32) is replaced with the at least one second working tool (10) from the waiting or storage position in order to change from the first packaging process (as shown in figs. 1, 6 – specifically the packaging process of fig. 1) to the second packaging process (as shown in figs. 6, 9 – specifically the packaging process of fig. 9) ([0003] describes the packaging system of Komp comprises a plurality of modularly arranged, individual component assemblies wherein [0013] describes a formatting-adjusting unit is used to facilitate a changeover to other packaging formats and [0030], ll. 7 – 10 describes suction unit 32, shown in fig. 1, can be removed and replaced by means of an interchangeable format piece.  One of ordinary skill in the art would recognize in fig. 9 that suction unit 32 that performs the first packaging process was removed and replaced, as described in [0030], ll. 7 – 10, for second lateral thrust unit 10 that performs the second packaging process as shown in fig. 9.  While Komp does not explicitly disclose a waiting or storage position where suction unit 32, shown in fig. 1, is removed and replaced by means of an interchangeable format piece for second lateral thrust unit 10 that performs the second packaging process as shown in fig. 9, one having ordinary skill in the art would recognize that the removal and replacing of suction unit 32 for second lateral thrust unit 10 must occur at a location and/or at a position wherein the examiner deems that location and/or position as the claimed “a waiting or storage position”.  Thus, a formatting-adjusting unit/an interchangeable format piece A, as shown in annotated figs. 1, 6, 9, moves suction unit 32 to a location and/or a position, deemed the waiting or storage position, where suction unit 32 is removed and replaced from a formatting-adjusting unit/an interchangeable format piece A for second lateral thrust unit 10 in order to change from the first packaging process of fig. 1 to the second packaging process of fig. 9).
wherein the at least one first working tool (32) is a gripper unit (34, fig. 5) ([0032]  - [0033] describes gripping device 34 can replace suction device 32 for the first packaging process) and the at least one second working tool (10) is a transfer tool (10) ([0035] describes the second lateral thrust unit 10 transfers the products 30 horizontally into the package 20). 

Regarding claim 4, Komp discloses the at least one transport device (2, 3, figs. 1, 6, 9) remains as a structurally integrated component of the packaging system during a change from the first packaging process (as shown in figs. 1, 6) to the second packaging process (as shown in figs. 6, 9) ([0003] describes the packaging system of Komp comprises a plurality of modularly arranged, individual component assemblies wherein in each assembly of fig. 1 (only the first packaging process), fig. 6 (both the first packaging process and the second packaging process, and fig. 9 (only the second packaging process), package feed 2 and product feed 3 are a structurally integrated component of each assembly of the packaging system).

Regarding claim 5, Komp discloses the at least one transport device (2, 3, figs. 1, 6, 9 – specifically product feed 3) moves the articles (30, 40, figs. 1, 6, 9) into the working area (4, figs. 1, 6, 9) of the at least one first working tool (32, figs. 1, 6) or the at least one second working tool (10, figs. 6, 9) both within the context of the first packaging process (as shown in figs. 1, 6) and within the context of the second packaging process (as shown in figs, 6, 9).

Regarding claim 6, Komp discloses the at least one transport device (2, 3, figs. 1, 6, 9) comprises at least one horizontal conveyor device (figs. 1, 6, 9 shows package feed 2 and product feed 3 as horizontal conveyors and [0040] describes products 40 are delivered horizontally from product feed 3), with a track width oriented perpendicularly to a conveying direction that is flexibly adapted to the size of the outer packaging (20, figs. 1, 6, 9) (figs. 1, 6, 9 show package feed 2 having a track width oriented perpendicularly of the conveying direction of package feed 3 and [0030] describes a changed packaging format which vertically adjusts guide rails 24a such that product feed 3 is flexibly adapted to the size of packages 20).

Regarding claim 7, Komp discloses the at least one horizontal conveyor device (2, 3, figs. 1, 6, 9) comprises a plurality of holding devices (24a, 24b, figs. 1, 6, 9) provided in the second packaging process (as shown in fig. 9) to hold flaps or sides of the outer packagings in an upright position (The examiner deems the limitation, “to hold flaps or sides of the outer packagings in an upright position”, as a recitation of intended use wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant limitation, the Examiner deems guide rails 24a, 24b capable of performing the intended use of holding flaps or sides of the outer packagings in an upright position).




Claim Rejections - 35 USC § 103
Claims 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Komp, in view of Hutter et al. (U.S. 2016/0107408 A1), hereinafter Hutter.

    PNG
    media_image2.png
    306
    332
    media_image2.png
    Greyscale


Regarding claim 8, Komp discloses the invention as recited in claim 7. 
Komp does not explicitly disclose a first magazine, which is adapted to receive a plurality of first outer packagings, for use in the first packaging process, and a second magazine which is adapted to receive a plurality of second outer packagings for use in the second packaging process, and at least one handling device which remains as a structurally integrated component of the packaging system during a change from the first packaging process to the second packaging process, wherein the at least one handling device expands the plurality of first outer packagings for use in the first packaging process 
However, Hutter teaches a first magazine (X, annotated fig. 1), which is adapted to receive a plurality of first outer packagings (2, annotated fig. 1 – specifically packagings 2 in first magazine X), for use in the first packaging process (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Hutter with the invention of Komp, first magazine X of Hutter would be incorporated on package feed 2 of Komp as shown in fig. 1 wherein suction device 32 of Komp performs the first packaging process and package feed 2 of Komp would move packages 20 from first magazine X of Hutter to loading area 4 of Komp), and a second magazine (Y, annotated fig. 1) which is adapted to receive a plurality of second outer packagings (2, annotated fig. 1 – specifically packagings 2 in first magazine Y) for use in the second packaging process (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Hutter with the invention of Komp, second magazine Y of Hutter would be incorporated on package feed 2 of Komp as shown in fig. 9 wherein suction device 32 of Komp performs the second packaging process and package feed 2 of Komp would move packages 20 from second magazine y of Hutter to loading area 4 of Komp), and at least one handling device which remains in the packaging system as a structurally integrated component of the packaging system during a change from the first packaging process to the second packaging process, wherein the at least one handling device (5, fig. 1) expands the plurality of first outer packagings (2 – specifically packagings 2 in first magazine X) for use in the first packaging process and expands the plurality of (2 – specifically packagings 2 in second magazine Y) for use in the second packaging process (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Hutter with the invention of Komp, erecting device 5 of Hutter would be incorporated upstream of and on package feed 2 of Komp. Fig. 1 of Komp, showing only the first packaging process, and fig. 9 of Komp showing only the second packaging process, both comprises package feed 2 as a structurally integrated component, thus erecting device 5 of Hutter, incorporated upstream of and on packaging feed 2, would also be a structurally integrated component of fig. 1 and fig. 9 or both the first packaging process and the second packaging process).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the packaging system, as disclosed by Komp with a first magazine, which is adapted to receive a plurality of first outer packagings, for use in the first packaging process, and a second magazine which is adapted to receive a plurality of second outer packagings for use in the second packaging process, and at least one handling device which remains in the packaging system as a structurally integrated component of the packaging system during a change from the first packaging process to the second packaging process, wherein the at least one handling device expands the plurality of first outer packagings for use in the first packaging process and expands the plurality of second outer packagings for use in the second packaging process, as taught by Hutter, with the motivation to provide a magazine of outer packagings that are automatically erected and conveyed to the packaging system wherein automatically erecting and conveying the outer packaging is faster and more 

Regarding claim 9, Komp, as modified by Hutter, discloses the invention as recited in claim 8.
Komp does not explicitly disclose a transport system automatically provides the first magazine or the second magazine with the plurality of first outer packagings or a plurality of second outer packagings.
However, Hutter discloses a transport system (7, fig. 9) automatically provides the first magazine (X, annotated fig. 1) or the second magazine (Y, annotated fig. 1) with the plurality of first outer packagings (2, annotated fig. 1 – specifically packagings 2 in first magazine X) or a plurality of second outer packagings (2, annotated fig. 1 – specifically packagings 2 in second magazine Y).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the packaging system, as disclosed by Komp, as modified by Uriarte, as further modified by Hutter, with a transport system automatically provides the first magazine or the second magazine with the plurality of first outer packagings or a plurality of second outer packagings, as taught by Hutter, with the motivation to provide a transport system that automatically conveys outer packagings to the packaging system wherein automatically conveying the outer packaging is faster and more reliable than manually conveying each outer packagings to the packaging system.

Response to Arguments
Applicant’s amendments, filed 17 December 2021, with respect to the objection to claim 20 have been fully considered and are persuasive.  The objection claim 20 has been withdrawn. 
Applicant’s amendments, filed 17 December 2021, with respect to the rejection of claims 4 – 9 and 20 under 35 USC 112(a) have been fully considered and are persuasive.  The rejection of claims 4 – 9 and 20 under 35 USC 112(a) has been withdrawn. 
Applicant’s amendment, filed 17 December 2021, with respect to the rejection of claims 4 – 9 and 20 under 35 USC 103 have been fully considered and are unpersuasive.  
Applicant argues:
Even though Applicant disagrees with the Examiner analysis, Applicant has amended claim 20 to include subject matter regarding the nature of the working tools; namely, a gripper unit and a transfer tool. 


	In response to applicant’s argument that neither Komp nor Uriate discloses a gripper unit or a transfer tool, applicant is incorrect.  Komp discloses both a gripper unit (gripping device 34) and a transfer tool (second lateral thrust unit 10).

Applicant further argues:


Neither Komp nor Uriarte disclose the combination of these working tools being switched in a waiting or storage area. Uriarte, at best, discloses swapping one working tool for the same type of working tool (e.g. one cutter for another cutter). And nothing in Komp discusses, as acknowledged by the Examiner, swapping a first working tool for a second working tool in a waiting or storage area. Taken together, Komp and Uriarte do not disclose or teach every element of the claimed invention. For these reasons, Applicant requests that this rejection be withdrawn. 

	In response to applicant’s argument that neither Komp nor Uriate discloses the combination of these working tools being switched in a waiting or storage area, applicant is incorrect.  Komp discloses that the packaging system of Komp comprises a plurality of modularly arranged, individual component assemblies wherein a formatting-adjusting unit 

The Examiner rejected claims 8 and 9 under 35 U.S.C. §103 as obvious over Komp and Uriarte further in view of U.S. Patent Number 20160107408 to Hutter. However, Hutter does not fill in the gaps identified above. The combination of the three references does not disclose or teach every element of the claimed invention. For these reasons, Applicant requests that this rejection be withdrawn.

	In response to applicant’s arguments regarding claims 8 – 9, since applicant’s arguments concerning claim 1 are unpersuasive, the rejection of claims 8 – 9 under 35 USC 103 is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/           Examiner, Art Unit 3731                                                                                                                                                                                             	9 March 2022

/THANH K TRUONG/           Supervisory Patent Examiner, Art Unit 3731